DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 02/26/2021 and claiming a foreign priority to 09/11/2020. Claims 1-18 are currently pending.
Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 and 04/19/2022 was filed before the mailing date of the office action on 07/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 objected to because of the following informalities: Line 5 of claim 13 reads in part “the information iofthe first data range”. This may be a typo error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it recites in line 5, “a process activation detector” without making reference to “a process activation detector” recited in claim 11.
Also line 9 recites “a data range acquirer” without making reference to “a data range acquirer” recited in claim 11.


Claim Rejections - 35 USC § 101
The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-13, 15-18 were directed to software per se. 
Regarding the independent claim 1, the access detector that determines the access request to a target data is software in nature and so also the determiner which determines the necessity of checking information indicating whether access to the target data is permitted. In other words, the claim is directed to software per se which is not one of the four categories of patent eligible subject matter. As such the claim is rejected under 35 USC 101.
Regarding claim 2, the determiner that is configured to determine to perform the check is a software as noted in claim 1. Therefore claim 2 is also rejected under 35 USC 101.
Regarding claim 3, an environment activation detector is also a software per se which does not fall within four categories of patent eligible subject matter. As such claim 3 is rejected under 35 USC 101.
Regarding claim 4, the first process that activated the first environment and the second process that generated the access request are software per se thereby making claim 4 to be rejected also under 35 USC 101.
Regarding claim 5, the third process relating to security function is also software per se. Therefore claim 5 is also rejected under 35 USC 101.
Regarding claim 6, the second and third processes as well as the determiner are software per se. Therefore claim 6 is rejected under 101.
Regarding claim 7, the second and third processes as well as the determiner as noted in claim 6 are software per se. Claim 7 is therefore also rejected under USC 101.
Regarding claim 8, an environment activation detector configured to detect activation of a first environment and a converter configured to convert the position information are software per se which does not fall within the four categories of patent eligible subject matter. As such claim 8 is rejected under 35 USC 101. 
Regarding claim 9, by virtue of its dependency on claim 8 and failure to cure the deficiency of claim 8 is also rejected under 35 USC 101.
Regarding claim 10, the converter as noted in claim 8 is software per se. Therefore, claim 10 is also rejected under 35 USC 101.
Regarding claim 11, the second process, a process activation detector, fourth process, and a data range acquirer are software per se and does not fall within the four categories of patent eligible subject matter. As such claim 11 is rejected under 35 USC 101. 
Regarding claim 12, the claim limitation is similar to that of claim 11 which is software per se and therefore is also rejected under 35 USC 101.
Regarding claim 13, the environment activation detector and the data range information acquirer, as noted earlier are software per se and do not fall within the four categories of patent eligible subject matter. As such claim 13 is rejected under 35 USC 101. 
Regarding claim 15, the checker and the determiner are both software per se and do not fall within the four categories of patent eligible subject matter. Therefore, claim 15 is rejected under 35 USC 101. 
Regarding claim 16, the checker as noted in claim 15 is software per se and does not fall within the four categories of patent eligible subject matter. As such claim 16 is rejected under 35 USC 101. 
Regarding claim 17, the claim is not statutory because it appears that each of the steps recited in the claim can be done solely within the mind of a person.  As such, it appears that the claimed method is directed towards a mental process, which is an abstract idea.  The claim also does not appear to recite additional elements that integrate the judicial exception into a practical application nor does it recite additional elements that amount to significantly more than the judicial exception.  After the steps of claim 17 are all carried out, the only result is that a person has determined the necessity of checking information indicating whether access to the target data is permitting, based on the criteria recited in the claim.  Nothing practical is ever actually done with the result of this mental determination.  As such, claim 17 is not statutory as abstract ideas per se are not statutory.
Regarding claim 18, it is rejected as not statutory for similar reasons discussed for claim 17.  The recitation of generic computer components in the claim (i.e. a non-transitory computer readable medium having computer program stored therein) do not necessarily preclude a claim from reciting an abstract idea, which is the case for claim 18.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20210248255 to MATSUOKA et al. (hereinafter MATSUOKA) in view of U.S. 
PGPub. No. 20130304762 to SHIMONO; Akio (hereinafter SHIMONO) 

Regarding claim 1, MATSUOKA  discloses an information processing apparatus (File management unit 203, Fig. 5) comprising: 
an access detector configured to detect an access request for target data (¶0053“The file management unit 203 includes a file-content management unit 203A and a file attribute management unit 203B, and transmits a request to perform an operation, to the file-content management unit 203A or the file attribute management unit 203B in accordance with the operation request from a user. ”); and
a determiner configured to determine necessity of checking information indicating whether access to the target data is permitted, (¶0071 “For example, the server 20 transmits an inquiry to the server, corresponding to the storage location of the related file 32, to check necessity of authentication. Alternatively, the server 20 may access the server, corresponding to the storage location of the file 32, as an anonymous user to check necessity of authentication”) 
However, MATSUOKA even though discloses the storage location of a file, does not explicitly disclose that the conditions or criterial of the check necessity of authentication is “based on position information on the target data, and on a data range to be checked” as taught by SHIMONO.
SHIMONO discloses access to a target file based on position information and data range to be check (¶0009 “the first access target information indicating a path and a name of a target data file containing the personal data, the path pointing to the target data file by following a directory structure from a reference location;…  and making access to the target data file in the data storage device, based on the second access target information…” wherein the path defines the position information of the target data according to the applicant in ¶0046 and elsewhere in the specification, and the directory structure from a reference location defines the data range to be checked as applicant disclosed in ¶0031 and ¶0038).   
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA to include the concept of position information and data range to be checked before authentication as taught by SHIMONO and be motivated in doing so in order to easily identify the target data/file to be accessed in the data storage location and make it easier for the user to manage his or her personal data, despite the use of applications in multiple servers- SHIMONO ¶0039 in part.
                                                                                                      
Regarding claim 17, SHIMONO discloses an information processing method, comprising:   detecting an access request for target data (¶0053“The file management unit 203 includes a file-content management unit 203A and a file attribute management unit 203B, and transmits a request to perform an operation, to the file-content management unit 203A or the file attribute management unit 203B in accordance with the operation request from a user”); and
a determiner configured to determine necessity of checking information indicating whether access to the target data is permitted, (¶0071 “For example, the server 20 transmits an inquiry to the server, corresponding to the storage location of the related file 32, to check necessity of authentication. Alternatively, the server 20 may access the server, corresponding to the storage location of the file 32, as an anonymous user to check necessity of authentication”),  
However, MATSUOKA even though discloses the storage location of a file, does not explicitly disclose that the conditions or criterial of the check necessity of authentication is “based on position information on the target data, and on a data range to be checked” as taught by SHIMONO.
SHIMONO discloses access to a target file based on position information and data range to be check (¶0009 “the first access target information indicating a path and a name of a target data file containing the personal data, the path pointing to the target data file by following a directory structure from a reference location;…  and making access to the target data file in the data storage device, based on the second access target information…” wherein the path defines the position information of the target data according to the applicant in ¶0046 and elsewhere in the specification, and the directory structure from a reference location defines the data range to be checked as applicant disclosed in ¶0031 and ¶0038).   
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA to include the concept of position information and data range to be checked before authentication as taught by SHIMONO and be motivated in doing so in order to easily identify the target data/file to be accessed in the data storage location and make it easier for the user to manage his or her personal data, despite the use of applications in multiple servers- SHIMONO ¶0039 in part.


Regarding claim 18, SHIMONO discloses a non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes when executed by the computer, the processes, comprising:                                                                                             detecting an access request for target data (¶0053“The file management unit 203 includes a file-content management unit 203A and a file attribute management unit 203B, and transmits a request to perform an operation, to the file-content management unit 203A or the file attribute management unit 203B in accordance with the operation request from a user”); and
a determiner configured to determine necessity of checking information indicating whether access to the target data is permitted, (¶0071 “For example, the server 20 transmits an inquiry to the server, corresponding to the storage location of the related file 32, to check necessity of authentication. Alternatively, the server 20 may access the server, corresponding to the storage location of the file 32, as an anonymous user to check necessity of authentication”),  
However, MATSUOKA even though discloses the storage location of the file, does not explicitly disclose that the conditions or criterial of the check necessity of authentication is “based on position information on the target data, and on a data range to be checked” as taught by SHIMONO.
SHIMONO discloses access to a target file based on position information and data range to be check (¶0009 “the first access target information indicating a path and a name of a target data file containing the personal data, the path pointing to the target data file by following a directory structure from a reference location;…  and making access to the target data file in the data storage device, based on the second access target information…” wherein the path defines the position information of the target data according to the applicant in ¶0046 and elsewhere in the specification, and the directory structure from a reference location defines the data range to be checked as applicant disclosed in ¶0031 and ¶0038).   
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA to include the concept of position information and data range to be checked before authentication as taught by SHIMONO and be motivated in doing so in order to easily identify the target data/file to be accessed in the data storage location and make it easier for the user to manage his or her personal data, despite the use of applications in multiple servers- SHIMONO ¶0039 in part.


 
	
Claims 5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20210248255 to MATSUOKA et al. (hereinafter MATSUOKA) in view of PGPub. No. 20130304762 to SHIMONO; Akio (hereinafter SHIMONO) and further in view of PGPub. No. 20220067195 to Kuppusamy et al. (hereinafter Kuppusamy) 


Regarding claim 5, MATSUOKA in view of SHIMONO discloses the information processing apparatus according to claim 1 but does not explicitly disclose “wherein the data range to be checked is a second data range referable from a third process relating to a security function”.           However, Kuppusamy discloses blocking the file open call if the file is not identified as authorized file on whitelist (¶0036 “If, however, comparison and protection logic 190 determines that the target driver file is not identified as an authorized driver file on whitelist 160, then it generates an unauthorized output indicative of this and the I/O operation (or the file open call) is blocked by call blocking logic 180. Logic 180 may return a message to the calling user mode component. It may provide a message to a security engineer, or other person, or it may perform other operations as well”- wherein the whitelist is the range of file (second data range) and blocking the file access is a security function/process).
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA and SHIMONO to include the concept of security function as taught by Kuppusamy and be motivated in doing so in order to prevent installation of malicious driver file on the target driver file which can cause malicious activity in the system- Kuppusamy ¶0037 in part.

Regarding claim 15, MATSUOKA in view of SHIMONO discloses the information processing apparatus according to claim 1 but does not explicitly disclose “further comprising a checker configured to perform the check, when the determiner determines to perform the check” 
However, Kuppusamy discloses a single mimifilter capable of checking to see whether the target is a driver file (¶0045 “…a single minifilter driver can both check to see whether the target is a driver file and whether the target resides in a protected volume. This is just one example”).    
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA and SHIMONO to include the concept of checking to see if the target file resides in the protected volume as taught by Kuppusamy and be motivated in doing so in order to prevent malicious modification of the - Kuppusamy ¶0046 in part.
Regarding claim 16, MATSUOKA in view of SHIMINO and further in view of Kuppusamy discloses the information processing apparatus according to claim 15. Kuppusamy further discloses wherein the checker is configured to determine whether first information associated with the target data is included in a list of information associated with the data permitted or denied to be accessed (¶0029 “If it is, the identity of the driver file is compared against a whitelist mechanism (e.g., a whitelist file) that contains entries identifying authorized driver files. If the target driver file (the driver file to be opened) is not on the whitelist, then the file open call is blocked”).
Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA, SHIMONO, and Kuppusamy to include the concept of checking the list of data permitted or denied to be accessed as taught by Kuppusamy and be motivated in doing so in order identify unauthorized driver file- Kuppusamy ¶0037 in part. 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. No. 20210248255 to MATSUOKA et al. (hereinafter MATSUOKA) in view of 20130304762 to SHIMONO; Akio (hereinafter SHIMONO) and further in view of U.S. PGPub. No. 20220067195 to Kuppusamy et al. (hereinafter Kuppusamy) and further in view of U.S. Pat. No. 8302101 to Bisset et al. (hereinafter Bisset).

Regarding claim 6, MATSUOKA in view of SHIMONO and further in view of Kuppusamy discloses the information processing apparatus according to claim 5. 
	However, SHIMONO even though discloses access target URL generation unit in ¶0136 does not explicitly disclose the following limitations taught by Bisset:                                                                                                            
wherein the access request for the target data is generated by a second process, and 
if the second process has a descendant relationship with the third process, the determiner is configured to determine to perform the check.                   Bisset discloses an operating system for applications to make native resource requests in (Col. 12, Lines 53-55 “In some embodiments, requests for native resources are intercepted by "hooking" functions provided by the operating system for applications to make native resource requests”-wherein making native resource request is interpreted as generating an access request to target data).	Bisset also discloses descendant relationship between processes in (Col. 11, Lines 25-27 “…file system filter driver stores an association between the process identifier for the newly-created child process and the isolation scope of the parent process”) and 
	also, the performance of check on the request is disclosed in (Col. 20, Lines 21-23 “The request is checked to determine if the open request indicates an intention to modify the file (step 428)…”)
	Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA, SHIMONO and Kuppusamy to include the teaching of generating an access request and descendant relationship between processes as disclosed by Bisset and be motivated in doing because it allows the installation and execution of application programs that are incompatible with each other, and incompatible versions of the same application program, on a single computer-Bisset COL. 2, Lines 46-49. 

Regarding claim 7, MATSUOKA in view of SHIMONO and further in view of Kuppusamy discloses the information processing apparatus according to claim 5. 
However, SHIMONO even though discloses access target URL generation unit in ¶0136 does not explicitly disclose the following limitations taught by Bisset:
wherein the access request for the target data is generated by a second process, and if the third process is in an environment identical to that of the second process, the determiner is configured to determine to perform the check. 
Bisset discloses an operating system for applications to make native resource requests in (Col. 12, Lines 53-55 “In some embodiments, requests for native resources are intercepted by "hooking" functions provided by the operating system for applications to make native resource requests”-wherein making native resource request is interpreted as generating an access request to target data).
Bisset also discloses operating system environment that support execution of two application programs in (Col. 4, Lines 39-41 “FIG. 1A is a block diagram of a prior art operating system environment supporting execution of two application programs on behalf of a user”), (Col. 6. Lines 66-67, Col.7, Lines 1-2, “… In some embodiments, that set of visible sub-scopes is the same for all instances of the executing application, regardless of the user on behalf of which the application is executing”) and 
also, the performance of check on the request is disclosed in (Col. 20, Lines 21-23 “The request is checked to determine if the open request indicates an intention to modify the file (step 428)…”)
	Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of MATSUOKA, SHIMONO,  and Kuppusamy to include the teaching of executing two applications (processes) in the same environment as disclosed by Bisset and be motivated in doing in order to share resources independently of any user, or equivalently on behalf of all possible users-Bisset (Col. 17, Lines 34-37).

Allowable Subject Matter
Claims 2-4, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior arts of record taking singularly or in combination do not anticipate or render obviousness the limitations contained therein.  In addition, the above noted rejections under 35 USC 101 must be properly addressed.
The following is a statement of reasons for the indication of allowable subject matter:
             Claim 2 would be allowable for disclosing “wherein if the position information is included in the data range to be checked, the determiner is configured to determine to perform the check”
 Claim 3 would be allowable for disclosing “an environment activation detector configured to detect activation of a first environment, and acquire information indicating a data range referable from the first environment, wherein the data range to be checked is a first data range referable from the first environment”.  
Claim 4 would be allowable by virtue of its dependency on claim 3.
Claim 8 would be allowable for disclosing “an environment activation detector configured to detect activation of a first environment, and acquire information on a first data range referable from the first environment,                                                                                                       wherein the first environment is activated by a first process, 
and the information processing apparatus further comprises a converter configured to convert the position information on the target data into a format referable from the third process, based on the information indicating the first data range, if the third process has a descendant relationship with the first process”. 
Claim 9 would be allowable by virtue of its dependency on claim 8.
Claim 10 would be allowable for disclosing “the converter is configured to convert the position information on the target data by removing, from the first path, a path part continuously matching between the first path and the second path from a top layer” and by virtue of its dependency on claim 8.
Claims 11-14 are allowable by virtue of their disclosures and their dependency on claim 3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. (11010361, and 7673138) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/            Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/            Supervisory Patent Examiner, Art Unit 2495